Title: To James Madison from Alexander J. Dallas, 19 September 1815
From: Dallas, Alexander James
To: Madison, James


                    
                        Dear Sir.
                        19 Sept. 1815
                    
                    Since writing to you yesterday, I have received the inclosed letter from Mr. Baring, which will give you a distinct view of our situation with the Bankers in London. Every Mail brings me additional accounts of the rise in exchange, and, indeed, of the extreme difficulty of procuring good Bills. The importance of reinstating our credit, by payment of the advances, which have been so handsomely made, will strike you forcibly; and, upon reflection, I submit to your consideration the propriety of authorising the sale of at least one million of the Stock in Europe, which will put us at ease, on account of every engagement, as far forward as January next. The price must be left, as Mr. Baring suggests, to the state of things, when the sale is effected.
                    Be so good as to return Mr. Baring’s letter, with your instructions on the present proposition. I am, Dr Sir, most respectfully & faithfully Yrs.
                    
                        A. J. Dallas
                    
                